Citation Nr: 0417679	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
venereal disease, claimed as genital herpes and genital 
warts.

2.  Entitlement to service connection for menometrorrhagia.

3.  Entitlement to service connection for a gynecological 
disorder other than venereal disease or menometrorrhagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from April 1979 to April 
1999.

In a March 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
denied entitlement to service connection for the conditions 
listed on the title page of this action on the basis that the 
claims were not well grounded.  In August 2001 the RO 
initiated the re-adjudication of the claims for service 
connection for the referenced conditions on a de novo basis 
pursuant to Section 7(b) of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000).  The veteran thereafter perfected her appeal of the 
issues to the Board of Veterans' Appeals (Board).

The issue of entitlement to service connection for residuals 
of venereal disease is addressed in this decision.  The other 
issues on appeal are addressed in the remand portion of this 
action and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Venereal disease, to include genital herpes and genital 
warts, originated in service.


CONCLUSION OF LAW

The veteran has residuals of venereal disease, including 
genital herpes and genital warts, that are the result of 
injury or disease incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2001 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in March 2002 which notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
statement of the case also provided her with the relevant 
portions of the text of the VCAA and the implementing 
regulations.  In addition, the veteran was specifically 
advised by VA, via a May 2001 correspondence, of the 
information and evidence necessary to substantiate her claim 
and of what evidence VA would obtain on her behalf and of 
what evidence she was responsible for submitting.  She was 
also advised to submit any relevant evidence in her 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the veteran's service medical records and the 
report of an August 1999 VA fee basis examination.  In 
February 2002 statements, the veteran indicated that she had 
no further evidence to submit and that all relevant records 
were already on file.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that the veteran tested positive 
for Neisseria gonorrhea in January 1980, later testing 
negative for the disease following a course of treatment.  
The records show that between 1981 and 1983 she was treated 
on several occasions for venereal warts, described as 
condyloma acuminata.  Testing for syphilis in October 1985 
was negative.  In June 1992 the veteran reported a recurrence 
of vaginal growths and was found to have right labial 
condyloma as well as a lesion in the perianal area consistent 
with herpes simplex virus (HSV).  A culture for gonorrhea and 
chlamydia in September 1992 was negative.  An examination of 
the veteran in October 1994 noted the absence of any sequelae 
of venereal disease.  In February 1998, the veteran underwent 
testing which demonstrated the absence of chlamydia, but 
which was positive for herpes I and II antibodies; the 
results were interpreted as consistent with a past infection 
of HSV.  Repeat testing in February 1999 was again positive 
for the presence of herpes I and II antibodies; the veteran 
at that time denied any outbreaks during the past year, and 
the examiner diagnosed history of HSV.  The veteran's 
retirement examination is silent for any findings or 
diagnosis of venereal disease.

The veteran was afforded a VA fee basis examination in August 
1999, at which time she reported first being diagnosed with 
genital herpes in December 1982, and indicated that she last 
experienced a recurrence in December 1998; she explained that 
her condition responded well to medication.  She also 
reported that her genital warts occasionally recurred.  
Physical examination of the skin was normal, and no findings 
were made with respect to the veteran's genitalia, other than 
to note that a recent pap smear was reportedly normal.  The 
examiner diagnosed the veteran with genital herpes and 
genital warts since 1980, with the last flare up in December 
1998.

In several statements on file, the veteran contends that she 
still experiences outbreaks of genital herpes on a monthly 
basis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The residuals of venereal disease are not to be considered 
the result of willful misconduct.  Consideration of service 
connection for residuals of venereal disease as having been 
incurred in service requires that the initial infection must 
have occurred during active service.  38 C.F.R. § 3.301(c)(1) 
(2003).

Service medical records show that the veteran was diagnosed 
with and treated for gonorrhea several months after entering 
service, that she developed recurring genital warts beginning 
in 1981, and that by 1992 she had symptoms consistent with a 
genital herpes infection, corroborated by blood chemistry 
testing in 1998 and 1999.  Although no findings were noted at 
the veteran's retirement examination, or at the August 1999 
VA fee basis examination, the veteran reported that since 
1998 her outbreaks had been controlled through medication, 
and the August 1999 examiner nevertheless diagnosed her with 
genital herpes and genital warts.

Given that the service medical records clearly document the 
initial onset in service of venereal disease, and as the 
August 1999 examiner essentially indicated that, within four 
months of her retirement, the veteran still had residual 
conditions of genital herpes and genital warts, the Board 
finds that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for residuals of venereal disease, 
including genital herpes and genital warts.


ORDER

Entitlement to service connection for residuals of venereal 
disease, to include genital herpes and genital warts, is 
granted.


REMAND

The veteran contends that service connection is warranted for 
menometrorrhagia, as well as for a gynecological disorder 
other than menometrorrhagia.

Service medical records show that in April 1995 the veteran 
reported experiencing gynecological symptoms including 
intermenstrual bleeding and irregular menstrual periods.  In 
November 1996 she reported experiencing changes in her 
menstrual pattern with stress, and in April 1997 reported 
experiencing heavy bleeding or clotting as well as 
intermenstrual bleeding.  No pertinent clinical abnormalities 
were noted or diagnosis of an underlying disorder made in 
connection with the above complaints.  In August 1998, she 
was noted to exhibit post-traumatic cervical changes.  The 
service medical records also document treatment for a variety 
of gynecological conditions such as vaginitis and yeast 
infections.  The veteran's retirement examination is silent 
for any finding or diagnosis of a gynecological disorder.

The veteran was afforded a VA fee basis examination in August 
1999, at which time she reported experiencing spotting 
between her menstrual periods with occasional lower abdominal 
discomfort.  Urinalysis testing of the veteran was within 
normal limits, and the examiner diagnosed her with 
menometrorrhagia of unknown etiology.  The examiner suggested 
a gynecological consultation with respect to the 
menometrorrhagia.  The record reflects that the veteran was 
not thereafter afforded a gynecological examination.

It remains unclear whether an underlying pathology is 
responsible for the veteran's menometrorrhagia, or whether 
the veteran currently has a gynecological disability (other 
than the residuals of venereal disease).  Under the 
circumstances, and particularly as the August 1999 examiner 
specifically suggested a gynecological consultation, the 
Board is of the opinion that further VA examination of the 
veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for a VA gynecological 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any gynecological 
disorder.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  With respect to 
any menometrorrhagia present, the 
examiner should indicate whether an 
underlying pathological process is 
responsible for the condition, and, 
if so, whether it is at least as 
likely as not that the underlying 
disorder is etiologically related to 
the veteran's period of service.  
With respect to any gynecological 
disorder identified, other than 
genital herpes or genital warts, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether a 
review of the claims file was made.  
The examination report must be 
typed.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the 
remaining issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



